Citation Nr: 0640233	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  02-00 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for rheumatoid arthritis 
and/or inflammatory synovitis, to include as due to Agent 
Orange exposure.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel



INTRODUCTION

The veteran had active service from April 1965 to April 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision of the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied the veteran's claim for entitlement 
to service connection for rheumatoid arthritis and/or 
inflammatory synovitis, to include as due to Agent Orange 
exposure.  The Board affirmed the RO denial by a decision 
dated July 19, 2005.  The veteran appealed the July 2005 
Board decision to the United States Court of Appeals for 
Veterans Claims (Court), which in a July 2006 Order, granted 
a July 2006 Joint Motion for Remand of the case to the Board.  
Although not specifically stated in the Court's Order, such 
Remand action serves to vacate the July 19, 2005 Board 
decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In compliance with the July 2006 Court Order that granted a 
Joint Motion for Remand to the Board, the Board finds that 
veteran's claim must be remanded for additional development.  
In this regard, the record demonstrates that the veteran 
underwent VA examination in March 2003 and August 2003.  
Although the examiners from these examinations provided 
opinions as to the etiology of the veteran's rheumatoid 
arthritis and/or synovitis, such opinions only addressed 
whether such disabilities were related to Agent Orange 
exposure in Vietnam on a presumptive service connection 
basis.  The examiners failed to provide an opinion as to 
whether the veteran's rheumatoid arthritis and/or synovitis 
was otherwise related to any incident of the veteran's 
service, to include Agent Orange exposure.  See Combee v. 
Brown, 34 F.3rd 1039, 1045 (Fed. Cir. 1994).  Therefore, the 
Board finds that a new VA examination and clinical opinion 
that addresses the etiology of the veteran's rheumatoid 
arthritis and/or synovitis is warranted.  Such would be 
useful in the de novo adjudication of the veteran's claim.


Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notice with regard to the 
issue on appeal, in accordance with the 
decision in Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as well as 38 U.S.C.A. 
5102, 5103, and 5103A, 38 C.F.R. § 3.159, 
and any other applicable legal precedent.  
Specifically, the appellant and his 
representative should be informed as to 
the information and evidence necessary to 
substantiate his claim for service 
connection for rheumatoid arthritis 
and/or inflammatory synovitis, to include 
as due to Agent Orange exposure, 
including which evidence, if any, the 
veteran is expected to obtain and submit, 
and which evidence will be obtained by 
VA.  The veteran should also be advised 
to send any evidence in his possession 
pertinent to his appeal to the VA.  
Additionally, the veteran should be 
advised of what information and evidence 
not previously provided, if any, will 
assist in substantiating or is necessary 
to substantiate the elements of the 
claim, including notice that a disability 
rating and an effective date for the 
award of benefits will be assigned if 
service connection is awarded.

2.  The veteran should be contacted and 
requested to provide the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his rheumatoid 
arthritis/and or inflammatory synovitis 
since his military service.  After 
securing the necessary authorizations for 
release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran, not already of record.

2.  The veteran should then be afforded a 
VA examination by a specialist in 
rheumatology, if available, to determine 
the nature and etiology of his rheumatoid 
arthritis and/or inflammatory arthritis 
disability.  The examiner should be 
requested to furnish an opinion 
concerning whether it is at least as 
likely as not that the veteran's current 
rheumatoid arthritis/and or inflammatory 
synovitis is etiologically related to any 
incident of his service in the military, 
to include Agent Orange exposure in 
Vietnam (on a nonpresumptive service 
connection basis), including any elevated 
white blood cell counts noted in his 
service medical records.  

The rationale for all opinions expressed 
should be set forth.  All necessary tests 
should be performed.  The claims folder 
and a copy of this remand should be made 
available to the examiner in conjunction 
with the examination and he/she should 
indicate whether the claims file was 
reviewed.

3.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


